DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 11, 2022. Claims 1-8, 10, 11 and 16-18 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Specification objection(s) set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the Drawing objection(s) set forth in the previous Office Action.
Applicant’s amendments/arguments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a verification apparatus generating …” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A corresponding structure was found in the instant specification as filed at, for example, pg. 6 lines 4-10, pg. 7 lines 19-27, and pg. 11 lines 34-37.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Independent claims 1, 7, 8, 10 and 11 are allowed. Dependent claims 2-6 and 16-18 are allowed based on their dependency. 

Claim 7 recites, inter alia, “the device-specific attestation message signed using the device-specific key; circuitry to generate an application-specific attestation message in dependence upon an interaction protocol by which the data processing device and the second data processing device interact; circuitry to cryptographically bind the application-specific attestation message to the device-specific attestation message.”

The closest prior art made of record are:

Ellison et al. (U.S. Pub. No. 2010/0082984 cited in the IDS filed on 12/4/2020 and hereinafter referred to as Ellison) which discloses generating a hash of information utilized by a communication protocol between a server and client (see paragraphs [0011], [0037], [0038] and Fig. 2 of Ellison)
Sharma et al. (U.S. Pub. No. 2018/0288101 cited in the previous Office Action and hereinafter referred to as Sharma) which discloses attesting includes measuring hardware and software states of a system (see paragraph [0024] of Sharma)

While the prior art generally discloses remote attestation, attesting hardware and software, and attesting based on an interaction protocol, the prior art does not disclose the particular combination of limitations of claim 7. Therefore, claim 7 is considered to recite allowable subject matter. Claims 1, 8, 10 and 11 are considered to be allowable for similar reasons to claim 7. Dependent claims 2-6 and 16-18 are considered to contain allowable subject matter based on their dependency.

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardone et al. (U.S. Pub. No. 2009/0193509) – cited for teaching device-specific attestation – paragraph [0005]
Zimmer et al. (U.S. Pub. No. 2008/0077993) – cited for teaching verifying integrity based on hardware and software configurations – paragraph [0028]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438